UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted September 13, 2005*
                           Decided September 15, 2005

                                       Before

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. MICHAEL S. KANNE, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 05-1325
                                             Appeal from the United States District
UNITED STATES OF AMERICA,                    Court for the Southern District of
    Plaintiff-Appellee,                      Indiana, Indianapolis Division

      v.                                     No. 1:04CR00113-001

ANDRE WILLIAMS,                              Larry J. McKinney,
    Defendant-Appellant.                     Chief Judge.


                                    ORDER

        Andre Williams, a licensed mortgage broker, obtained more than $900,000 in
financing to buy his own home and four others he purchased in the names of
prospective clients whose identities he stole. The actual purchase price of the five
houses totaled $437,000, but Williams deceived the lenders by enlisting corrupt
title-company employees to accept two sets of closing documents, one for the seller
that was accurate and a second for the lender that included a falsified appraisal,


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 05-1325                                                                    Page 2


loan application, and closing statement. Williams kept a share of the excess loan
proceeds and also collected his broker’s commission from the lenders. Eventually
the scheme was discovered, and Williams pleaded guilty to five counts of mail fraud,
18 U.S.C. § 1341, and four counts of money laundering, id. § 1957. He was
sentenced after United States v. Booker, 125 S. Ct. 738 (2005), to 35 months’
imprisonment and three years’ supervised release on each count, all running
concurrently, and ordered to pay $450,837 in restitution. Williams appeals, arguing
that a sentence of 35 months is unreasonable.

       Williams voices no complaint about the district court’s guideline calculations,
and since 35 months falls within the resulting guideline range of 30 to 37 months,
we presume the sentence to be reasonable. See United States v. Bryant, No. 04-
2850, 2005 WL 2000981, at *5 (7th Cir. Aug. 22, 2005); United States v. Mykytiuk,
415 F.3d 606, 608 (7th Cir. 2005). Williams argues that the district court should
have given him home detention or at least a prison term at the low end of the range,
because he was supporting a wife and three children, attending college, had
suffered from depression, incurred just one prior conviction stemming from domestic
violence rather than fraud, and engaged in a scheme that should have been detected
by the defrauded lenders. The district court, though, considered the factors in 18
U.S.C. § 3553(a) and gave Williams an opportunity to highlight those he believed
weighed in his favor. That the court was not persuaded by his arguments does not
make the sentence unreasonable.

                                                                        AFFIRMED.